Citation Nr: 0301181	
Decision Date: 01/21/03    Archive Date: 02/04/03	

DOCKET NO.  02-03 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to October 26, 
1995, for the award of service connection for Reiter's 
syndrome, multiple joints, including the lumbosacral 
spine, lower extremities, ankles and feet.

[The issue of entitlement to an increased rating for 
Reiter's syndrome, multiple joints, including the 
lumbosacral spine, lower extremities, ankles and feet, as 
shown by x-ray evidence, currently evaluated as 20 percent 
disabling, will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Los Angles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 1999, the 
Board granted entitlement to service connection for 
Reiter's syndrome.  The September 2000 rating 
determination implemented the Board's October 1999 
determination.  The veteran has appealed both the 
evaluation and the effective date service connection for 
this disability has been awarded by the RO.

The Board is undertaking additional development the issue 
of whether the veteran is entitled to an increased 
evaluation for the service-connected Reiter's syndrome 
pursuant to the authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When the development has been 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing 
the response of the veteran and his representative, the 
Board will prepare a separate decision addressing this 
issue.

It appears that the veteran's representative may be 
raising a new claim.  In the notice of disagreement to the 
September 2000 rating determination, the representative 
argues  that the effective date of the service-connected 
right medial nerve injury should be October 18, 1968, the 
date he first applied for compensation.  The September 
2000 rating determination did not, however, address the 
issue of the right medial nerve injury with radiculopathy 
at C3 and C4 and carpal and cubital tunnel syndrome 
(residuals of a bullet wound injury), found to be 30 
percent disabling from November 27, 1995.  This matter is 
hereby referred to the RO for clarification and any 
necessary action. 


FINDINGS OF FACT

1. In an October 1999 decision, the Board found that new 
and material evidence had been received to reopen a prior 
claim of entitlement to service connection for Reiter's 
syndrome and that entitlement to service connection for 
Reiter's syndrome was warranted. 

2.  In a September 2000 rating decision, the RO assigned 
an effective date of October 26, 1995, for the grant of 
service connection for Reiter's syndrome. 

3.  All requests to reopen the veteran's claim of 
entitlement to service connection for Reiter's syndrome 
which had been received prior to October 26, 1995, were 
the subject of prior final determinations. 


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
October 26, 1995, for the grant of service connection for 
Reiter's syndrome have not been met.  38 U.S.C.A. §§ 5107, 
5108, 5110(a), 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000.

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there is substantial compliance with the assistant 
provisions set forth in the new law and regulation.  The 
statement of the case issued by the RO in March 2002 
effectively furnished notice of the evidence necessary to 
substantiate this claim as well as the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It must be noted that 
any determination to award the veteran an earlier 
effective date for the award of service connection for 
Reiter's syndrome must be based on evidence that existed 
in the claims folder prior to previous decisions of the RO 
and the Board regarding this claim.  This will be 
discussed in greater detail below.  Accordingly, obtaining 
additional evidence would not provide a basis to award the 
veteran service connection for this disorder earlier than 
October 26, 1995.

Analysis

In an October 1999 decision, the Board found that new and 
material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for 
Reiter's syndrome, and the Board proceeded to grant 
service connection under a merits analysis.  The record 
shows that the veteran's had filed prior claims of service 
connection for Reiter's syndrome which had been denied by 
prior rating decisions.  The veteran did appeal from one 
rating decision, but the Board denied that appeal in 
November 1973.  Over the years, other unappealed rating 
decisions also denied the veteran's underlying claim.

Prior determinations which are not appealed are final.  38 
U.S.C.A. §§ 7104, 7105.  However, applicable law provides 
that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  As 
noted above, after several attempts by the veteran over 
the years, service connection was finally established as a 
result of the Board's October 1999 determination.  The RO 
then took action to give effect to the Board's grant of 
service connection, and in doing so the RO assigned an 
effective date of October 26, 1995, for the grant of 
service connection.  The present appeal ensued. 

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that 
unless specifically provided otherwise, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the 
receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a).  The effective date of an award based on a 
claim reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the 
date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 
3.400(r).  

In the present case, the record clearly shows that the 
veteran's claim of service connection for Reiter's 
syndrome was denied by the RO in February 1973.  The 
veteran appealed to the Board, but the Board denied the 
appeal in November 1973.  The Board's decision is final.  
38 U.S.C.A. § 7104.  The veteran subsequently attempted to 
reopen his claim, but the RO denied the request in January 
1980.  The veteran did not file a notice of disagreement 
to initiate an appeal from that determination, and the 
January 1980 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  It also appears that a request to reopen was 
denied in an April 1996 rating decision.  As noted in the 
October 1999 Board decision, although the veteran filed a 
notice of disagreement in April 1997, it appears that a 
February 1998 substantive appeal in response to a December 
1997 statement of the case was untimely.  It would 
therefore appear that the April 1996 rating decision 
became final.  38 U.S.C.A. § 7105(c).

Nevertheless, for reasons not entirely clear, the RO 
assigned an effective date of October 26, 1995, for the 
grant of service connection for Reiter's syndrome, 
although it would seem that the request to reopen received 
from the veteran on October 26, 1995, was adjudicated by 
the RO in the April 1996 rating decision which appears to 
be final.  

At any rate, regardless of the RO's reasons for assigning 
a date of October 26, 1995, it is clear from the record 
that there is no basis for assignment of an effective date 
prior to October 26, 1995.  The assignment of effective 
dates is governed by law, and in a case where service 
connection is granted after a claim is reopened, the 
applicable law is clear that the effective date shall not 
be earlier than the date of receipt of the request to 
reopen.  In this case, all of the veteran's claims and 
requests to reopen based on Reiter's syndrome which had 
been received prior to October 26, 1995, had been 
adjudicated and were the subject of final prior decisions.  
There is therefore no basis for assignment of an earlier 
effective date. 



ORDER

Entitlement to an effective date prior to October 26, 
1995, for the grant of service connection for Reiter's 
syndrome is not warranted.  To this extent, the appeal is 
denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

